      Case 4:13-cr-00273-DPM Document 101 Filed 09/14/20 Page 1 of 2




           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

UNITED STATES OF AMERICA                                     PLAINTIFF

v.                        No. 4:13-cr-273-DPM

CATHY SNEED
Reg. No. 28007-009                                         DEFENDANT

                                ORDER
     Sneed    moves     for   immediate    release   under     18      U.S.C.
§ 3582(c)(l)(A)(i) based on the ongoing COVID-19 pandemic and the

risk it presents to her health if she contracts it. She says she asked the
warden for release and did not receive a response within thirty days.
Doc. 93 at 4. She therefore can seek relief from this Court. 18 U.S.C.
§ 3582(c)(l)(A). The United States opposes the motion.

     Sneed is a white woman in her late thirties with diabetes and high
blood pressure. She's housed at FCI Tallahassee, which currently has
fewer than twenty active COVID-19 cases among inmates and staff.
http://www.bop.gov/ coronavirus (accessed 14 September 2020).
But, given her health issues, her concerns are valid. Further, the Court
is impressed with Sneed's many efforts to redeem her time in prison.
She's expanded her education, learned new skills, and worked hard on
her mental health and substance abuse issues.
      Case 4:13-cr-00273-DPM Document 101 Filed 09/14/20 Page 2 of 2




     Nonetheless, Sneed's motion fails on the merits.          Her career
offender advisory Guidelines range recommended twelve to fifteen
years in prison. Her nine-year sentence was therefore a substantial
downward variance. Reducing that sentence by another two years
would not promote respect for the law, provide just punishment, reflect
the seriousness of her offense and her criminal history, or adequately
deter others. All material things considered, the statute's remedy-
reducing Sneed's sentence to time served- is not appropriate in this
case. 18 U.S.C. §§ 3582(c)(l)(A)(i) & 3553(a).    Her motion, Doc. 93, is
therefore denied.
     So Ordered.

                                                  ,
                                  D .P. Marshall Jr.
                                  United States District Judge




                                  -2-
